Case: 13-50828      Document: 00512740162         Page: 1    Date Filed: 08/20/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals

                                    No. 13-50828
                                                                                 Fifth Circuit

                                                                               FILED
                                  Summary Calendar                       August 20, 2014
                                                                          Lyle W. Cayce
UNITED STATES OF AMERICA,                                                      Clerk


                                                 Plaintiff-Appellee

v.

GENARO PARGAS-RODRIGUEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:12-CR-1234


Before REAVLEY, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Genaro Pargas-Rodriguez was convicted by a jury of one count of
conspiracy to harbor illegal aliens and two counts of harboring an illegal alien
for the purpose of commercial advantage and private financial gain. He was
sentenced to 21 months as to each count and to three years of supervised
release. Pargas-Rodriguez argues that the district court reversibly erred by




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50828     Document: 00512740162      Page: 2   Date Filed: 08/20/2014


                                  No. 13-50828

failing to include the trait of helpfulness in the jury instruction on character
evidence.
      Although Pargas-Rodriguez did not renew his objection when presented
with the opportunity, his objection at the charge conference “was adequate to
alert the court of [his] position” that the character evidence instruction should
include the trait of helpfulness. See United States v. Williams, 985 F.2d 749,
755 (5th Cir. 1993). Accordingly, we review the district court’s failure to
provide Pargas-Rodriguez’s requested jury instruction “under an abuse of
discretion standard, affording the trial court substantial latitude in describing
the law to the jurors.” See United States v. Rios, 636 F.3d 168, 171 (5th Cir.
2011). We will reverse the district court’s refusal to give a jury instruction only
“if the proposed jury instruction was (1) substantively correct, (2) not
substantively covered in the jury charge, and (3) concerned an important issue
at trial, such that failure to give the requested instruction seriously impaired
the presentation of a defense.” United States v. Jones, 132 F.3d 232, 242 (5th
Cir. 1998).
      The jury was instructed in accordance with the Fifth Circuit Pattern
Jury Instruction for character evidence. See FIFTH CIRCUIT PATTERN JURY
INSTRUCTION 1.09. Although the district court did not include the specific trait
of helpfulness, the jury was instructed that it could consider character evidence
presented by Pargas-Rodriguez in reaching its verdict.          Accordingly, the
substance     of   Pargas-Rodriguez’s   requested    instruction    was   already
substantially covered by the jury charge. See Jones, 132 F.3d at 242; see also
United States v. Whitfield, 590 F.3d 325, 354 (5th Cir. 2009). Further, Pargas-
Rodriguez was able to adequately present his defense that he was helping out
a friend by bringing the occupants of the apartment food and supplies. See
United States v. Hunt, 794 F.2d 1095, 1098 (5th Cir. 1986). Accordingly, the



                                        2
    Case: 13-50828    Document: 00512740162     Page: 3   Date Filed: 08/20/2014


                                 No. 13-50828

district court did not abuse its discretion in refusing to include the requested
jury instruction on helpfulness in the jury charge. See Rios, 636 F.3d at 171.
The district court’s judgment is AFFIRMED.




                                       3